Case: 19-40126     Document: 00515883725         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 2, 2021
                                  No. 19-40126                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Esmir Colorado-Cuero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CR-63-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Esmir Colorado-Cuero has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Colorado-Cuero has filed a response and has moved for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40126     Document: 00515883725           Page: 2   Date Filed: 06/02/2021




                                    No. 19-40126


   appointment of new counsel. The record is not sufficiently developed to
   allow us to make a fair evaluation of Colorado-Cuero’s claim of ineffective
   assistance of counsel; we therefore decline to consider the claim without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014). Because Colorado-Cuero moved for the appointment of
   counsel after the filing of counsel’s initial Anders brief, the motion is
   DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03
   (5th Cir. 1998) (holding that a motion to proceed pro se filed after an Anders
   brief was untimely).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Colorado-Cuero’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2